 

FILED

August 5, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )

) Case No. 2:17-CR-00222-TLN-1

Plaintiff, )

v. ) ORDER FOR RELEASE OF

) PERSON IN CUSTODY
RACHEL FELIX, )
)
)

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release RACHEL FELIX, Case No. 2:17-CR-00222-
TLN-1, Charge 21 USC § 841 , from custody subject to the conditions contained in the attached
“Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
_~_ Bail Posted in the Sum of $100,000 (to be secured)
_VY___— Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
__ Corporate Surety Bail Bond
_v_ (Other) USM to release dft on 8/6/2019 at 9:00 am to PTS.
With Pretrial Release Supervision and Conditions of Release as stated on the
record in open court.
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on _August 5.2019 at _ 2:30 pm..

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
